Citation Nr: 1438933	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for the residuals of a right foot injury.
 
2. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran had active military service from May 1973 to March 1976.

 This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A June 2012 Board decision reopened the claim of entitlement to service connection for the residuals of a right foot injury, and remanded both claims for further development.  Those claims now return before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case for additional development.  Specifically, the Veteran was asked, based on instructions in his prior remand, to inform the RO of any treatment he had for his claimed right foot and gastroesophageal reflux disease.  In response, in January 2013, the Veteran sent a list of treatment he had received at VA facilities for these disabilities.  Specifically, the Veteran noted treatment at a VA medical center in Memphis from March 1976 to July 1977, from a VA medical center in Nashville, Tennessee, from July 1977 to November 1979, at a VA medical center in Oklahoma City from July 1980 to 1987, and at a VA medical center in Temple, Texas from 1987 to the present.

A careful review of the Veteran's entire claims file shows that the earliest records associated with the Veteran's claims file are from 1983, and there are no earlier VA records associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran has notified us of relevant VA  records that have yet to be associated with the claims file, the RO MUST remand this claim in order that an attempt may be made to associate those identified records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all identified VA treatment records pertaining to the Veteran, to specifically include records from a VA medical center in Memphis, Tennessee, from March 1976 to July 1977, from a VA medical center in Nashville, Tennessee, from July 1977 to November 1979, from a VA medical center in Oklahoma City, Oklahoma, from July 1980 to 1987, and from a VA medical center in Temple, Texas from 1987 to the present.

All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect must be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2. Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



